FILED
                            NOT FOR PUBLICATION                              JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30200

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00113-BLW

  v.
                                                 MEMORANDUM *
DOUGLAS JOHN FITZGERALD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Douglas John Fitzgerald appeals pro se from his guilty-plea conviction to

one count of attempting to evade and defeat tax, in violation of 26 U.S.C. § 7201.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Fitzgerald contends that the district court erred by denying his motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw his plea. He argues that he had two fair and just reasons for withdrawal.

First, he contends that he was unaware that his plea agreement did not preserve his

right to appeal the district court’s denial of his motion to dismiss the indictment on

Speedy Trial Act grounds. Second, he argues that he was unaware that he had a

viable defense based on an absence of willfulness. The record belies these

contentions. Accordingly, the district court did not abuse its discretion by denying

the motion to withdraw. See Fed. R. Crim. P. 11(d)(2)(B); United States v.

Mayweather, 634 F.3d 498, 504 (9th Cir. 2010).

      To the extent that Fitzgerald contends that he received ineffective assistance

of counsel, we decline to consider that contention on direct review. See United

States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir 2011).

      AFFIRMED.




                                           2                                    11-30200